DETAILED ACTION
Papers filed on 09/03/2021 and 11/01/2021 have been received.  The Information Disclosure Statement has been considered.  Claims 1-20 are present for examination.
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an apparatus, comprising: a first plurality of clam-shell paired memory devices arranged in a star connection topology, each clam-shelled pair of the first plurality of memory devices being coupled by a respective matched branch to a first common command address signal trace; and a second plurality of memory devices coupled to a second common command address signal trace.  The prior art of record also fails to teach or suggest an apparatus, comprising: a memory signal controller configured to drive copies of command/address signals, received from a host, to electrically coupled memory devices; a first plurality of memory devices arranged as clam-shelled pairs in a star connection topology, wherein each of the claim-shelled pairs is coupled to the memory signal controller by a first common command/address signal trace; and a second plurality of memory devices coupled to the memory signal controller by a second common command/address signal trace.  The prior art of record also fails to teach or suggest  a method, comprising: providing, via a memory signal controller over a first common signal trace, a first copy of a signal to a first plurality of memory devices arranged as clam-shelled pairs in a star connection topology, wherein each clam-shelled pair of the first plurality of memory devices is coupled to the memory signal controller by a length- matched signal branch trace coupled to the first common signal trace; providing, via the memory signal controller over a second common signal trace, a second copy of the signal to a second plurality of memory devices arranged as clam-shelled pairs, wherein the second plurality of memory devices is coupled to the memory signal controller via the second common signal trace; receiving, at the memory signal controller, data from the first plurality of memory devices requested by the first copy of the signal; and receiving, at the memory signal controller, data from the second plurality of memory devices requested by the second copy of the signal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose memory modules having a specific type topologies and methods for routing signal lines for impedance matching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/15/2022

/SON L MAI/Primary Examiner, Art Unit 2827